Citation Nr: 1717029	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  10-45 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), including as secondary to service-connected asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V.A. Dietrich, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1962 to January 1966.  

He appealed to the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In support of his claim, the Veteran testified at a Travel Board hearing at the RO in December 2013 before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In March 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for further development, specifically for a supplemental VA medical nexus opinion addressing causation and aggravation of the claimed OSA in relation to service-connected asbestosis.  The requested development has been completed; there certainly has been the acceptable substantial compliance with this remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The RO readjudicated the claim in September 2014 and continued denying it, so the claim is again before the Board.  

This appeal was processed entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.  



FINDING OF FACT

The most probative evidence of record, meaning the most competent and credible, is against finding that the Veteran's OSA is related or attributable to his service, including caused or aggravated by his service-connected asbestosis.


CONCLUSION OF LAW

The criteria are not met for entitlement to service connection for OSA, including as secondary to service-connected asbestosis.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus the information and evidence that VA will obtain for him or on his behalf.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran was provided the required notice which he acknowledged in writing in September 2009.  The notice occurred prior to the initial adjudication of this claim in December 2009, as required by 38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  He has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his representative consider unduly prejudicial - meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 556 U.S. 396 (2009). 



VA also has a duty to assist the Veteran in obtaining potentially relevant records and providing an examination or medical opinion when necessary to make a decision on a claim.  This additional obligation does not apply if there is no reasonable possibility the assistance would aid in substantiating the claim. 

To satisfy this additional obligation, the Veteran's service treatment records (STRs), post-service VA treatment records and lay statements have been obtained and associated with his claims file so they may be considered.  The Veteran submitted private treatment records, as well.  There is no indication there is any outstanding, obtainable evidence pertinent to this claim.  

In furtherance of its duty to assist, VA obtained a medical examination and opinion in December 2009 and a supplemental medical nexus opinion in September 2014.  Inasmuch as the December 2009 opinion did not adequately address causation and aggravation of OSA in relation to asbestosis, the undersigned VLJ remanded the claim and the September 2014 opinion was obtained.  See Barr v. Nicholson, 21 Vet. App. 03 (2007) (when VA endeavors to provide an examination for a service-connection claim, even if not statutorily obligate to, it must ensure the examination is adequate, else, notify the Veteran why such an examination will not or cannot be provided).

Finally, 38 C.F.R. § 3.103(c)(2) requires that a VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the Veteran's December 2013 Travel Board hearing, to this end, the presiding VLJ stated the issue and discussed the meaning of direct service connection (connecting the Veteran's disability directly to his military service), secondary service connection (establishing an indirect link by showing that asbestosis either caused or aggravated the OSA) and the difference between lay and medical determinations.  The presiding VLJ went on to point out that an existing VA medical opinion was not favorable and that a favorable opinion consequently was needed in support of the Veteran's claim to, at the very least, balance out the evidence. 

Unfortunately, however, even the additional (supplemental) medical opinion obtained on remand - after the Travel Board hearing - is entirely unfavorable to the claim.

During the hearing, the Veteran and his representative evidenced their actual knowledge of the type of evidence and information needed to substantiate this claim.  Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  The representative stated his intent to focus on the claim for secondary service connection and the Veteran stated his intent to submit a favorable medical nexus opinion within 60 days.  He did not, however, submit any such favorable evidence, and as mentioned the additional (supplemental) opinion the Board obtained on remand was unfavorable to his claim.  The Board finds that, consistent with Bryant, the presiding VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of this claim.  There is no indication there is any outstanding, obtainable evidence pertinent to this claim.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.


Legal Critera and Analysis

The Veteran claims entitlement to service connection for OSA, including as secondary to his service-connected asbestosis.  He contends that his snoring, restless sleep, waking up, and sensation of choking are all interrelated with his asbestosis and that, when his service-connected asbestosis got worse, his OSA did also.


In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, but with an emphasis on the evidence that is most pertinent or relevant.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Therefore, the Board will state the relevant law to be applied and summarize the relevant evidence.  

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  See 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of entitlement to service connection, there must be competent and credible evidence of (1) the existence of a present disability (namely, owing to one for which service connection is being sought); (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Secondary service connection is granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  The United States Court of Appeals for Veterans Claims (Court/CAVC) has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  See also 38 C.F.R. § 3.310(b) (codifying this additional theory of aggravation of a condition by a service-connected disability as an additional basis of entitlement for secondary service connection).  So to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disease or injury.  Id. 



In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

However, where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  38 C.F.R. § 3.159.

Not only does the Board have to determine whether evidence is competent, but the Board also is charged with the duty to assess the credibility and, in turn, ultimate probative weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).



When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, meaning about evenly balanced for and against the claim, with the Veteran prevailing in either event, or whether instead the preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

After reviewing the entire record, the Board finds that entitlement to service connection for OSA, including as secondary to service-connected asbestosis, is not warranted.  Although the Veteran was diagnosed with OSA in May 2005 and was service connected for asbestosis in December 2009 and is competent to report his own symptoms of sleep apnea, i.e., snoring, restless sleep, waking up, and sensation of choking, there is no probative medical evidence of record supporting his claim that his symptoms of sleep apnea initially occurred in service or that his two aforementioned disabilities are interrelated, that is, that there is a medical nexus between OSA and asbestosis either in the way of causation or aggravation.  The Board's reasoning is as follows.   

The Veteran credibly contends that, before he was diagnosed with OSA in 2005, he did not know what it was and that he had experienced OSA symptoms for the preceding 5-10 years, which affected his life by causing fatigue that interfered with his job as a Federal Aviation Administration (FAA) inspector and snoring that interfered with sleeping with his wife.  The record reflects that he received treatment for OSA from April 2005 through July 2009, and that at one point in time his condition was severe enough to warrant a continuous positive airway pressure (CPAP) machine.  

With regards to service connection for the OSA, however, the most recent September 2014 VA medical examiner found no evidence in the Veteran's STRs of complaints consistent with OSA or a diagnosis of or treatment for OSA while on active duty.  The Board's review of the STRs confirms this.  In fact, on the Veteran's Report of Medical History upon enlistment (January 1962), he indicated no trouble sleeping.  And, equally, on his Report of Medical Examination for separation (September 1965), no sleeping problems again were noted.  

During his Travel Board hearing, the Veteran acknowledged that his symptoms of snoring, restless sleep, waking up and sensation of choking did not begin until the early 1990s or thereabouts, which at the earliest was some 25 years after his discharge from service.  So even he readily concedes the OSA did not start during his time in service, but, instead, not until many years later (indeed decades).  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Federal Circuit Court has held that, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Here, not only is there no suggestion in the way of treatment records of OSA prior to the early 1990s, but even the Veteran himself readily acknowledges as much, indicating during his Travel Board hearing that he did not begin experiencing this condition until the early 1990s or thereabouts.  That was long after his service in the military had ended.  Therefore, the Board finds that the facts, as shown by the evidence, do not establish that his OSA was incurred coincident with his active service.  38 C.F.R. § 3.303.  As such, direct service connection is not warranted.  

With regards to service connection for the OSA alternatively as secondary to the service-connected asbestosis, the Board finds there is no competent medical nexus evidence in the file supporting this notion, either.  Therefore, secondary service connection also is not warranted, as explained below.   

In the record is a private medical report dated in August 2010 attributing the Veteran's OSA, instead, to morbid obesity.  No favorable medical nexus report has been submitted by him or otherwise identified as even existing supporting the claim on this alternative secondary basis.  With certain exceptions, not applicable here, showing this required causation or aggravation between the condition being claimed and the service-connected disability requires medical nexus evidence.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).  In this instance there is no such supporting medical nexus evidence, only instead evidence against the claim.  

The Board finds the September 2014 VA medical nexus opinion obtained on remand most probative in regards to the purported relationship between the Veteran's OSA and asbestosis.  After reviewing the Veteran's claims file and VA medical records and conducting an in-person examination of the Veteran, the medical examiner provided an opinion that was fully informed, comprehensive, and substantiated by the evidence of record.  The opinion therefore had the proper factual foundation and predicate and, most importantly, provided the necessary explanatory rationale, which is where most of the probative value of an opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  In Neives-Rodriguez, the Court held that most of the probative value of an opinion comes from the discussion of its underlying reasoning, so a medical opinion should contain a conclusion and a reference to supporting data with a "reasoned medical explanation connecting the two."  Neives-Rodriguez, at 301.

The 2014 VA medical examiner's opinion is that OSA is not caused or aggravated by asbestosis, reasoning that OSA is due to upper airway obstruction (recurrent collapse of the pharyngeal airway during sleep); that asbestosis does not affect the upper airways; and that asbestosis, instead, is a lower respiratory condition affecting the lungs and pleura and has no effect on the pharyngeal airway.  This opinion is adequate for the Board to decide the claim.  Monzingo v Shinseki, 26 Vet. App. 97, 106 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion, "even when the rationale does not explicitly" lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  See also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply and service connection for OSA, including as secondary to service-connected asbestosis, is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for OSA, including as secondary to service-connected asbestosis, is denied.  


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


